BRETT, Judge
(specially concurring).
I agree that the intent of the Post Conviction Remedy Act, excluding a timely appeal, is to “encompass and replace” all common law and statutory methods of challenging a conviction; but notwithstanding, section 1086 of the act provides for subsequent consideration of meritorious claims, whether in the nature of coram nobis or not. 22 O.S.1971, § 1086 provides:
“All grounds for relief available to an applicant under this act must be raised in his original, supplemental or amended application. Any ground finally adjudicated or not so raised, or knowingly, voluntarily and intelligently waived in the proceeding that resulted in the conviction or sentence or in any other proceeding the applicant has taken to secure relief may not be the basis for a subsequent application, unless the court finds a ground for relief asserted which for sufficient reason was not asserted or was inadequately raised in the prior application.”
In the main, post conviction remedies exist to try fundamental issues that have not been tried before; consequently, whatever the nature of the claim, the relief being sought must fall within the statutes referred to'above. Whether or not the matter being sought to be further litigated shall be considered is a matter for judicial determination under the foregoing section. Therefore, I agree that the writ should be denied in this matter; but the petitioner is not precluded from seeking his relief under the Post Conviction Remedy Act.